EXHIBIT 10.9




CHANGE OF CONTROL AGREEMENT
This Change of Control Agreement ("Agreement") between EOG Resources, Inc., a
Delaware corporation (the "Company"), and Lloyd W. Helms (the "Employee") is
effective as of this 27th day of June, 2013 (the "Effective Date").  Certain
capitalized terms used herein are defined in Section 21.
WITNESSETH:
Whereas, the Company considers it to be in the best interests of its
stockholders to encourage the continued employment of certain key employees of
the Company notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company; and
Whereas, the Employee is a key employee of the Company; and
Whereas, the Company believes that the possibility of the occurrence of a Change
of Control of the Company may result in the termination by the Employee of the
Employee's employment by the Company or in the distraction of the Employee from
the performance of Employee's duties to the Company, in either case to the
detriment of the Company and its stockholders; and
Whereas, the Company recognizes that the Employee could suffer adverse financial
and professional consequences if a Change of Control of the Company were to
occur; and
Whereas, the Company wishes to continue to protect the Employee if a Change of
Control of the Company occurs, thereby encouraging the Employee to remain in the
employ of the Company and not to be distracted from the performance of
Employee's duties to the Company by the possibility of a Change of Control of
the Company; and
Now, Therefore, the parties agree as follows:
SECTION 1.   OTHER EMPLOYMENT ARRANGEMENTS.
(a)            This Agreement does not affect the Employee's existing or future
employment arrangements with the Company unless a Change of Control of the
Company shall have occurred before the expiration of the term of this Agreement.
 The Employee's employment with the Company shall continue to be governed by the
Employee's existing or future employment agreements with the Company, if any,
or, in the absence of any employment agreement, shall continue to be at the will
of the Company, except that if a Change of Control of the Company shall have
occurred before the expiration of the term of this Agreement and the Employee's
employment with the Company is terminated (whether by the Employee or the
Company or automatically as provided in Section 3) after the occurrence of that
Change of Control of the Company, then the Employee shall be entitled to receive
certain benefits as provided in this Agreement.
(b)            Nothing in this Agreement shall prevent or limit the Employee's
continuing or future participation in any plan, program, policy or practice of
or provided by the Company or any of its Affiliates and for which the Employee
may qualify, nor shall anything herein limit or otherwise affect such rights as
the Employee may have under any contract or agreement with the Company or any of
its Affiliates.  Amounts which are vested benefits or which the Employee is
otherwise entitled to receive under any plan, program, policy or practice of or
provided by, or any contract or agreement with, the Company or any of its
Affiliates at or subsequent to the date of termination of the Employee's
employment with the Company shall be payable or otherwise provided in accordance
with such plan, program, policy or practice or contract or agreement except as
explicitly modified by this Agreement.
SECTION 2.  CHANGE OF CONTROL OF THE COMPANY.
A "Change of Control of the Company" shall mean the occurrence of any of the
following events:
(a)            The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act") (an "Exchange Act Person") of beneficial
ownership (within the meaning of Rule 13d‑3 promulgated under the Exchange Act)
of 20% or more of either the then-outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the "Outstanding Company Voting Securities");
provided, however, that, for purposes of this clause (a), the following
acquisitions shall not constitute a Change of Control of the Company:  (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliated Company, (iv) any acquisition by
any corporation pursuant to a transaction that complies with subclauses (i),
(ii) and (iii) of clause (c) of this Section 2 or (v) an acquisition by a
Qualified Institutional Investor, but only for so long as such investor remains
a Qualified Institutional Investor;


(b)            Individuals who, as of May 3, 2005, constitute the Board of
Directors (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to May 3, 2005, whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an Exchange Act Person
other than the Board of Directors;


(c)            Consummation of a reorganization, merger, consolidation or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the assets or stock of another entity (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Exchange Act Person (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
of Directors providing for such Business Combination; or


(d)            Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.


Notwithstanding anything contained in this Agreement to the contrary, if (i) the
Employee's employment with the Company is terminated, or (ii) an event occurs
which, had it occurred after a Change of Control of the Company, would with
proper notice from Employee constitute an Event of Termination for Good Reason,
and if it is reasonably demonstrated by the Employee that such action (A) was
taken at the request of a third party that has taken steps reasonably calculated
to effect a Change of Control of the Company or (B) otherwise arose in
connection with or anticipation of a Change of Control of the Company, then for
all purposes of this Agreement, such Change of Control of the Company shall be
deemed to have occurred on the date immediately prior to the date of such
termination or event.
SECTION 3.  TERM OF THIS AGREEMENT.
The term of this Agreement shall begin on the Effective Date and shall expire on
the first to occur of:
(a)            the Employee's death, the Employee's Disability or the Employee's
Retirement, which events shall also be deemed automatically to terminate the
Employee's employment by the Company; or
(b)            the termination by the Employee or the Company of the Employee's
employment by the Company.
The expiration of the term of this Agreement shall not terminate this Agreement
itself or affect the right of the Employee or the Employee's legal
representatives to enforce the payment of any amount or other benefit to which
the Employee was entitled before the expiration of the term of this Agreement or
to which the Employee became entitled as a result of the event that caused the
term of this Agreement to expire.
SECTION 4.  EVENT OF TERMINATION FOR CAUSE.
(a)            An "Event of Termination for Cause" shall mean the Employee's (i)
conviction of a felony involving moral turpitude (which, through lapse of time
or otherwise, is not subject to appeal), (ii) willful refusal without proper
legal cause to perform employee's duties and responsibilities which remains
uncorrected for thirty (30) days following written notice to the Employee by the
Company of such event, or (iii) willfully engaging in conduct which the Employee
has, or reasonably should have, reason to know is materially injurious to the
Company.
 
(b)            For purposes of this Section 4, no act, or failure to act, on the
part of the Employee shall be considered "willful" unless it is done, or omitted
to be done, by the Employee in bad faith or without reasonable belief that the
Employee's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or upon the instructions of the Chief
Executive Officer of the Company or a senior officer of the Company or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Employee in good faith and in the best
interests of the Company.
 
(c)            The cessation of employment of the Employee as a result of the
alleged occurrence of an event referred to in clause (ii) or (iii) of the
definition of "Event of Termination for Cause" shall not be deemed to be as a
result of an Event of Termination for Cause unless and until there shall have
been delivered to the Employee a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board of Directors (excluding the Employee, if the Employee is a member of the
Board of Directors) at a meeting of the Board of Directors called and held for
such purpose (after reasonable notice is provided to the Employee and the
Employee is given an opportunity, together with counsel for the Employee, to be
heard before the Board of Directors), finding that, in the good faith opinion of
the Board of Directors, the Employee is guilty of the conduct described in
clause (ii) or (iii) of such definition and specifying the particulars thereof
in detail.  Any determination of the Board of Directors under this clause (c)
shall not be binding on the Employee, shall not be conclusive as to whether an
Event of Termination for Cause has occurred, and shall not affect Employee's
right to contest whether an Event of Termination for Cause has occurred.
 
SECTION 5.   EVENT OF TERMINATION FOR GOOD REASON.
An "Event of Termination for Good Reason" shall mean, after a Change of Control
of the Company, the occurrence of any of the following events, provided Employee
serves written notice of termination in connection with or based upon any such
event within 90 days of the Employee's knowledge of the occurrence of such
event:
(a)            a reduction in the Employee's authority and/or responsibilities
(whether or not occurring solely as a result of the Company's ceasing to be a
publicly traded entity); or


(b)            a reduction in Employee's Annual Base Salary as in effect
immediately prior to the Change of Control of the Company or a reduction in
Employee's target annual bonus as in effect immediately prior to the Change of
Control of the Company, or the failure to continue the Employee's full
participation in any employee benefit plan or program (unless replaced by a
substantially comparable plan or program) in which Employee is eligible to
participate immediately prior to the Change of Control of the Company (other
than as a result of the normal expiration of such plan or program), in each case
other than as a part of a general program to reduce compensation or benefits on
a proportional basis relative to all other employees of the Company; or


(c)            a relocation of the Employee's primary place of work to a
location more than 50 miles away from the Employee's primary place of work
immediately prior to the Change of Control of the Company (provided, however,
this clause (c) shall no longer apply to an employee after he has accepted any
such relocation after a Change of Control of the Company has occurred and the
above referenced 90 day period has passed), or


(d)            the failure of the Company to obtain the assumption in writing of
its obligation to perform this Agreement by any successor to the Company prior
to a merger, consolidation, sale or similar transaction.


For the avoidance of doubt, any action referred to in clause (a), (b), (c) or
(d) above shall constitute an Event of Termination for Good Reason under the
foregoing definition regardless of whether the Company is permitted to take such
action under any employment contract with the Employee.


SECTION 6.   NOTICE OF TERMINATION.
If a Change of Control of the Company shall have occurred before the expiration
of the term of this Agreement, any termination by the Employee or the Company of
the Employee's employment by the Company, or any determination of the Employee's
Disability, that occurs within two years of such Change of Control shall be
communicated by notice to the other party that shall indicate the specific
paragraph of Section 7 pursuant to which the Employee is to receive benefits as
a result of the termination.  If the notice states that the Employee's
employment by the Company has been automatically terminated as a result of the
Employee's Disability, the notice shall specifically describe the basis for the
determination of the Employee's Disability and shall state the date of the
determination of the Employee's Disability, which date shall be not more than
ten days before the date such notice is given.  If the notice is from the
Company and states that the Employee's employment by the Company is terminated
by the Company as a result of the occurrence of an Event of Termination for
Cause, the notice shall specifically describe the action or inaction of the
Employee that the Company believes constitutes an Event of Termination for
Cause, and in the case of a termination under clause (ii) or (iii) of the
definition of Event of Termination for Cause, shall include the resolution of
the Board of Directors referred to in Section 4(c).  If the notice is from the
Employee and states that the Employee's employment by the Company is terminated
by the Employee as a result of the occurrence of an Event of Termination for
Good Reason, the notice shall specifically describe the action or inaction of
the Company that the Employee believes constitutes an Event of Termination for
Good Reason.  Each notice given pursuant to this Section 6 (other than a notice
stating that the Employee's employment by the Company has been automatically
terminated as a result of the Employee's Disability) shall state a date, which
shall be not fewer than 30 days nor more than 60 days after the date such notice
is given, on which the termination of the Employee's employment by the Company
is effective.  The date so stated in accordance with this Section 6 shall be the
"Termination Date".  If a Change of Control of the Company shall have occurred
before the expiration of the term of this Agreement, any subsequent purported
termination by the Company of the Employee's employment by the Company, or any
subsequent purported determination by the Company of the Employee's Disability,
within two years of such Change of Control shall be ineffective unless that
termination or determination shall have been communicated by the Company to the
Employee by notice that meets the requirements of the foregoing provisions of
this Section 6 and the provisions of Section 9.
SECTION 7.  BENEFITS PAYABLE ON CHANGE OF CONTROL AND TERMINATION.
If a Change of Control of the Company shall have occurred before the expiration
of the term of this Agreement, and the Employee's employment by the Company is
terminated (whether by the Employee or the Company or automatically as provided
in Section 3) within two years after the occurrence of that Change of Control of
the Company, the Employee shall be entitled to the following benefits:
(a)            If the Employee's employment by the Company is terminated by the
Company as a result of the occurrence of an Event of Termination for Cause, or
by the Employee before the occurrence of an Event of Termination for Good
Reason, then the Company shall pay to the Employee the Base Salary accrued
through the Termination Date but not previously paid to the Employee, and the
Employee shall be entitled to any other amounts or benefits provided under any
plan, policy, practice, program, contract or arrangement of or with the Company,
which shall be governed by the terms thereof (except as explicitly modified by
this Agreement).
(b)            If the Employee's employment by the Company is automatically
terminated as a result of the Employee's death, the Employee's Disability or the
Employee's Retirement, then the Company shall pay to the Employee the Base
Salary accrued through the date of the occurrence of that event but not
previously paid to the Employee, and the Employee shall be entitled to any other
amounts or benefits provided under any plan, policy, practice, program, contract
or arrangement of or with the Company, which shall be governed by the terms
thereof (except as explicitly modified by this Agreement).
(c)            If the Employee's employment by the Company is terminated (x) by
the Company, other than as a result of the occurrence of an Event of Termination
for Cause, or (y) by the Employee after the occurrence of an Event of
Termination for Good Reason, then the Employee shall be entitled to the
following:
(i)            the Company shall pay to the Employee the Base Salary and
compensation for earned but unused vacation time accrued through the Termination
Date but not previously paid to the Employee;
(ii)            the Company shall pay to the Employee, as a lump sum, an amount
 equal to the total of the following amounts:
(A)            2.99 times the amount of the Employee's Annual Base Salary as in
effect immediately prior to the Change of Control (or if increased, immediately
prior to the Termination Date); plus
(B)            two (2) times the amount of the Employee's target annual bonus as
in effect immediately prior to the Change of Control (or if no target annual
bonus for the year in which the Change of Control occurs has been set, the
target annual bonus for the immediately prior year) (or if increased,
immediately prior to the Termination Date); plus
(C)            the amount of the Money Purchase Pension Plan contributions that
would have been made by the Company on behalf of the Employee if the Employee
had continued to be employed by the Company at the Employee's Annual Base Salary
as in effect immediately prior to the Change of Control  (or if increased,
immediately prior to the Termination Date) for three years following the
Termination Date; and plus
(D)            the amount that would have been paid on behalf of the Employee as
matching amounts to the Company's Savings Plan if the Employee had continued to
be employed by the Company at the Employee's Annual Base Salary as in effect
immediately prior to the Change of Control (or if increased, immediately prior
to the Termination Date) for three years following the Termination Date and had
continued to contribute to the Company's Savings Plan during such three year
period at the Employee's then current contribution level.
(iii)            the Company shall arrange for the Employee's uninterrupted
participation for three (3) years after the Termination Date in the Company's
major medical/dental insurance plan, which participation shall cease upon
Employee's eligibility for participation in a major medical/dental insurance
plan of another employer;
(iv)            the Company shall cause the Employee to receive three (3) years
age and service credit for eligibility for the Company's retiree medical
insurance coverage; and
(v)            the Company shall provide outplacement services at a cost not to
exceed $50,000.00.
Each payment required to be made to the Employee pursuant to the foregoing
provisions of this Section 7 shall be made by check drawn on an account of the
Company at a bank located in the United States of America (unless the Employee
has elected to have salary payments deposited directly by the Company to a bank
account maintained by the Employee, in which event the Company shall make a
direct deposit of the payment to that account), and shall be paid (x) if the
Employee's employment by the Company was terminated as a result of the
Employee's death, the Employee's Disability or the Employee's Retirement, not
more than 30 days immediately following the date of the occurrence of that
event, and (y) if the Employee's employment by the Company was terminated for
any other reason, not more than ten days immediately following the Termination
Date.
SECTION 8.  SUCCESSORS.
If a Change of Control of the Company shall have occurred before the expiration
of the term of this Agreement,
(a)            the Company shall not, directly or indirectly, consolidate with,
merge into or sell or otherwise transfer its assets as an entirety or
substantially as an entirety to, any person, or permit any person to consolidate
with or merge into the Company, unless immediately after such consolidation,
merger, sale or transfer, the Successor shall have assumed in writing the
Company's obligations under this Agreement and agreed to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; and
(b)            not fewer than ten days before the consummation of any
consolidation of the Company with, merger by the Company into, or sale or other
transfer by the Company of its assets as an entirety or substantially as an
entirety to, any person, the Company shall give the Employee notice of that
proposed transaction.
SECTION 9.  NOTICE.
Notices required or permitted to be given by either party pursuant to this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally to the other party or when deposited with the United States
Postal Service as certified or registered mail with postage prepaid and
addressed:
(a)            if to the Employee, at the Employee's address last shown on the
Company's records, and
(b)            if to the Company, at 1111 Bagby, Sky Lobby 2, Houston, Texas
77002, directed to the attention of the Company's Chairman of the Board,
or, in either case, to such other address as the party to whom such notice is to
be given shall have specified by notice given to the other party.


SECTION 10.  WITHHOLDING TAXES.
The Company may withhold from all payments to be paid to the Employee pursuant
to this Agreement all taxes that, by applicable federal or state law, the
Company is required to so withhold.
SECTION 11.  U.S. EXCISE TAXES.


If any payment or right accruing to the Employee from the Company or an
Affiliate under this Agreement without the application of this Section 11
("Total Payments"), would constitute a "parachute payment" (as defined in
Section 280G of the Code (as defined in Section 20) and regulations thereunder),
the severance benefit payable under this Agreement shall be reduced to the
largest amount that will result in no portion of the amounts payable or rights
accruing being subject to an excise tax under Section 4999 of the Code or being
disallowed as a deduction under Section 280G of the Code.  The determination of
whether any reduction in the severance benefit payable is to apply shall be made
by a public accounting firm chosen by the Company, at the expense of the
Company.  Such determination shall be made in good faith after consultation with
the Employee and shall be conclusive and binding on the Employee.  The Employee
shall cooperate in good faith with said accounting firm in making such
determination and providing the necessary information for this purpose.  The
foregoing provisions of this Section 11 shall apply only if after reduction for
any applicable federal excise tax imposed by Section 4999 of the Code and
federal, state or local income or employment taxes, the Total Payments accruing
to the Employee would be less than the amount of the Total Payments as reduced
under the foregoing provisions of this Section 11 and after reduction for only
federal, state or local income or employment taxes.  For the avoidance of doubt,
the parties to this Agreement agree that this Section 11 explicitly modifies the
U.S. Excise Tax treatment of benefits which may be payable or otherwise provided
under any plan, program, policy, or practice of the Company or an Affiliate and
any agreement or understanding that the Employee may have with the Company or an
Affiliate.


SECTION 12.  EXPENSES OF ENFORCEMENT.
The Company agrees to pay as incurred (within ten days following the Company's
receipt of an invoice from the Employee), to the full extent permitted by law,
all legal fees and expenses that the Employee may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Employee
or others of the validity, interpretation or enforceability of, or liability
under, any provision of this Agreement (including as a result of any contest by
the Employee about the amount of any payment pursuant to this Agreement), plus,
in each case, interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2)(A) of the Code.
SECTION 13.  EMPLOYMENT BY WHOLLY OWNED ENTITIES.
If, at or after the Effective Date, the Employee is or becomes an employee of
one or more corporations, partnerships, limited liability companies or other
entities that are, directly or indirectly, wholly owned by the Company,
references in this Agreement to the Employee's employment by the Company shall
include the Employee's employment by any such wholly owned entity.
SECTION 14.  NO OBLIGATION TO MITIGATE; NO RIGHTS OF OFFSET.
(a)            The Employee shall not be required to mitigate the amount of any
payment or other benefit required to be paid to the Employee pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned or benefits received by the Employee as a result of
employment by another person.
(b)            The Company's obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Employee or others.
SECTION 15.  AMENDMENT AND WAIVER.
No provision of this Agreement may be amended or waived (whether by act or
course of conduct or omission or otherwise) unless that amendment or waiver is
by written instrument signed by the parties hereto.  No waiver by either party
of any breach of this Agreement shall be deemed a waiver of any other or
subsequent breach.
SECTION 16.  GOVERNING LAW.
The validity, interpretation, construction and enforceability of this Agreement
shall be governed by the laws of the State of Texas.
SECTION 17.  VALIDITY.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
SECTION 18.  COUNTERPARTS.
This Agreement may be executed in counterparts, each of which shall be deemed an
original but all of which together will constitute the same instrument.
SECTION 19.  ASSIGNMENT.
This Agreement shall inure to the benefit of and be enforceable by the
Employee's legal representative.  The Company may not assign any of its
obligations under this Agreement unless (i) such assignment is to a Successor
and (ii) the requirements of Section 8 are fulfilled.
SECTION 20.  CODE SECTION 409A.
The parties hereto will act in good faith to equitably restructure any payments
and benefits provided for in this Agreement to the extent necessary to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the "Code").
 Any such restructuring shall not reduce the value of such benefits and
payments.  Upon the Employee's termination of employment with the Company, in no
event shall any payment or provision of benefits be made prior to the date that
is six months after the Employee's termination of employment to the extent such
payment delay is required under Section 409A(a)(2)(B)(i) of the Code.  For
purposes of any payments or provision of benefits under this Agreement, the
Employee shall not be considered to have terminated employment unless the
Employee incurs a "separation from service" with the Company within the meaning
of Section 409A(a)(2)(A)(i) of the Code and applicable guidance issued
thereunder.
SECTION 21.  MISCELLANEOUS.
(a)            As used in this Agreement, the following terms and phrases have
the indicated meanings:
(i)             "Affiliate" and "Affiliates" mean, when used with respect to any
entity, individual, or other person, any other entity, individual, or other
person which, directly or indirectly, through one or more intermediaries
controls, or is controlled by, or is under common control with such entity,
individual or person.  "Affiliated Company" means any entity that is an
Affiliate of the Company.
(ii)            "Annual Base Salary" means, at any point in time, the regular
rate of wages payable to the Employee, expressed on an annualized basis,
including any base salary that has been earned but deferred.
(iii)            "Board of Directors" means the Board of Directors of the
Company.
(iv)            "Change of Control of the Company" has the meaning assigned to
that phrase in Section 2.
(v)             "Company" has the meaning assigned to that term in the preamble
to this Agreement.  The term "Company" shall also include any Successor, whether
the liability of such Successor under this Agreement is established by contract
or occurs by operation of law.
(vi)            "Effective Date" has the meaning assigned to that term in the
preamble to this Agreement.
(vii)            "Employee" has the meaning assigned to such term in the
preamble to this Agreement.
(viii)           "Employee's Disability" means:
(A)            if no Change of Control of the Company shall have occurred before
the date of determination, the physical or mental disability of the Employee
determined in accordance with the disability policy of the Company at the time
in effect and generally applicable to its salaried employees; and
(B)            if a Change of Control of the Company shall have occurred before
the date of determination, the physical or mental disability of the Employee
determined in accordance with the disability policy of the Company in effect
immediately before the occurrence of the first Change of Control of the Company
and generally applicable to its salaried employees.
(ix)            "Employee's Retirement" means (x) if no Change of Control of the
Company shall have occurred before the date of the Employee's proposed
retirement, the retirement of the Employee in accordance with the retirement
policy of the Company at the time in effect and generally applicable to its
salaried employees, and (y) if a Change of Control of the Company shall have
occurred before the date of the Employee's proposed retirement, the retirement
of the Employee from the employ of the Company in accordance with the retirement
policy of the Company in effect immediately before the occurrence of the first
Change of Control of the Company and generally applicable to its salaried
employees.
(x)            "Event of Termination for Good Reason" has the meaning assigned
to that phrase in Section 5.
(xi)            "Event of Termination for Cause" has the meaning assigned to
that phrase in Section 4.
(xii)            "Expiration Date" has the meaning assigned to that term in
Section 3.
(xiii)          "Person" means any individual, corporation, partnership, joint
venture, association, joint-stock company, limited partnership, limited
liability company, trust, unincorporated organization, government, or agency or
political subdivision of any government.
(xiv)          "Qualified Institutional Investor" shall mean, as of any time of
determination, a Person that is described in Rule 13d-l(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended (the "Exchange Act") (as such
Rule is in effect on the date hereof) and is eligible to report (and, if such
Person is the Beneficial Owner of greater than 5% of the shares of common stock
of the Company ("Common Shares"), does in fact report) beneficial ownership of
Common Shares on Schedule 13G, and such Person (i) is not required to file a
Schedule 13D (or any successor or comparable report) with respect to its
beneficial ownership of Common Shares, and (ii) shall be the Beneficial Owner of
less than 15% of the Common Shares then outstanding; provided, however, that a
Person which would constitute a Qualified Institutional Investor except for its
failure to satisfy clause (ii) of this definition shall nonetheless constitute a
Qualified Institutional Investor if (A) such Person or an Affiliate of such
Person shall have, as of December 31, 2004, reported beneficial ownership of
greater than 5% of the Common Shares for a period of two consecutive years and
shall thereafter continuously beneficially own greater than 5% of the Common
Shares then outstanding prior to the time of determination, (B) shall be the
Beneficial Owner of less than 15% of the Common Shares then outstanding
(including in such calculation the holdings of all of such Person's Affiliates
and Associates other than those which, under published interpretations of the
SEC or its Staff, are eligible to file separate reports on Schedule 13G with
respect to their beneficial ownership of the Common Shares), and (C) such Person
shall be the Beneficial Owner of less than 30% of the Common Shares then
outstanding.
Solely for the purposes of the above definition of "Qualified Institutional
Investor", a person shall be deemed to be the "Beneficial Owner" of and shall be
deemed to "beneficially own" any securities (i) which such Person or any of such
Person's Affiliates or Associates (as defined in Rule 12b-2 of the Exchange Act)
beneficially owns, directly or indirectly; (ii) which such Person or any of such
Person's Affiliates or Associates has (A) the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding (other than customary agreements
with and between underwriters and selling group members with respect to a bona
fide public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person's Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (B) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (1) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (2) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or (iii) which are
beneficially owned, directly or indirectly, by any other Person with which such
Person or any of such Person's Affiliates or Associates has any agreement,
arrangement or understanding (other than customary agreements with and between
underwriters and selling group members with respect to a bona fide public
offering of securities) for the purpose of acquiring, holding, voting (except to
the extent contemplated by the proviso to (ii)(B) above) or disposing of any
securities of the Company.


(xv)            "Successor" means a person with or into which the Company shall
have been merged or consolidated or to which the Company shall have transferred
its assets as an entirety or substantially as an entirety.
(xvi)          "Termination Date" has the meaning assigned to that term in
Section 6.
(xvii)        "This Agreement" means this Change of Control Agreement as it may
be amended from time to time.
(b)              In the event of the enactment of any successor provision to any
statute or rule cited in this Agreement, references in this Agreement to such
statute or rule shall be to such successor provision.
(c)              The headings of Sections of this Agreement shall not control
the meaning or interpretation of this Agreement.
(d)              References in this Agreement to any Section are to the
corresponding Section of this Agreement unless the context otherwise indicates.

--------------------------------------------------------------------------------



In Witness Whereof, the Company and the Employee have executed this Agreement as
of the Effective Date.
EOG RESOURCES, INC.






By:  /s/ PATRICIA L.
EDWARDS                                                                                    
Name: Patricia L. Edwards
Title: Vice President, Human Resources and Administration




LLOYD W. HELMS


/s/ L. W. HELMS,
JR.                                                                                    

